DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s response filed April 29, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending.
5.	The information disclosure statement filed 02/24/2022 has been placed in the application file and the information referred to therein has been considered as to the merits. 
6.	The electronic terminal disclaimer filed on April 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent application stated in terminal disclaimer has/have been reviewed and accepted. The terminal disclaimer has been recorded.	
ALLOWABLE SUBJECT MATTER
	7.	Claims 1-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
9.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, reason for indicating allowable subject matter was stated in the allowable subject matter section of previous office action, see pp. 11-14, mailed 02/02/2022, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
10.	However, to keep the record clear, since no prior art was found to teach: “provide an alternate treatment to the unauthorized user, wherein the alternate treatment comprises transferring the unauthorized user to an alternate channel; identify a representative to which to transfer the unauthorized user, wherein the representative is trained to respond to the unauthorized users; transfer the unauthorized user to the representative; and capture unauthorized user information from the unauthorized user based on the alternate treatment” recited in claim 1 as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented. 
Other independent claims 16 and 19 recite similar limitations.
For dependent claims 2-15, 17-18, and 20, the claims are allowed due to their dependency on allowable independent claims 1, 16, and 19.
11.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 16, and 19 with proper motivation before the effective filing date of the claimed invention.
12.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mathur, Suhas, et al. "Radio-telepathy: extracting a secret key from an unauthenticated wireless channel." Proceedings of the 14th ACM international conference on Mobile computing and networking. 2008. 
Securing communications requires the establishment of cryptographic keys, which is challenging in mobile scenarios where a key management infrastructure is not always present. In this paper, we present a protocol that allows two users to establish a common cryptographic key by exploiting special properties of the wireless channel: the underlying channel response between any two parties is unique and decorrelates rapidly in space. The established key can then be used to support security services (such as encryption) between two users. Our algorithm uses level-crossings and quantization to extract bits from correlated stochastic processes. The resulting protocol resists cryptanalysis by an eavesdropping adversary and a spoofing attack by an active adversary without requiring an authenticated channel, as is typically assumed in prior information-theoretic key establishment schemes. We evaluate our algorithm through theoretical and numerical studies, and provide validation through two complementary experimental studies. First, we use an 802.11 development platform with customized logic that extracts raw channel impulse response data from the preamble of a format-compliant 802.11a packet. We show that it is possible to practically achieve key establishment rates of ~ 1 bit/sec in a real, indoor wireless environment. To illustrate the generality of our method, we show that our approach is equally applicable to per-packet coarse signal strength measurements using off-the-shelf 802.11 hardware.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438